389 U.S. 577
88 S.Ct. 690
19 L.Ed.2d 776
INTERNATIONAL LADIES' GARMENT WORKERS' UNION,  LOCAL 415, et al.v.SCHERER & SONS, INC.
No. 400.
Supreme Court of the United States
October Term, 1967.
January 15, 1968

Morris P. Glushien, for petitioners.
Joseph A. Perkins, for respondent.
On Petition for Writ of Certiorari to the Supreme Court of Florida.
PER CURIAM.


1
The petition for a writ of certiorari to the Supreme Court of Florida is granted. The judgment below is reversed. Retail Clerks International Assn., etc. v. Schermerhorn, 375 U.S. 96, 84 S.Ct. 219, 11 L.Ed.2d 179 (1963); Local No. 438, etc. v. Curry, 371 U.S. 542, 83 S.Ct. 531, 9 L.Ed.2d 514 (1963).


2
Order vacated April 22, 1968, 390 U.S. 717, 88 S.Ct. 1402.


3
Mr. Justice BLACK and Mr. Justice HARLAN would set this case for oral argument.


4
Mr. Justice MARSHALL took no part in the consideration or decision of this case.